Citation Nr: 0713576	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  03-17 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Service connection for lumbar spine disability to include 
herniated nucleus pulposus.

2.  Service connection for posttraumatic stress disorder with 
depression and anxiety. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to January 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a March 2003 
rating decision by the Reno, Nevada Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In July 2004, the 
veteran testified at a videoconference hearing before a 
Veterans Law Judge who is no longer employed by the Board; a 
transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, in July 2004, the veteran testified at a 
videoconference hearing.  In March 2007 correspondence, he 
was informed that the Veterans Law Judge who conducted his 
hearing was no longer employed by the Board, and was advised 
of his right to have another Board hearing.  In April 2007 
correspondence, the veteran notified the Board of his desire 
to have another videoconference hearing scheduled.  Inasmuch 
as videoconference hearings are scheduled by the RO, the case 
must be remanded for this purpose.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge sitting in Washington, DC.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



